                  Case 19-18681        Doc 36     Filed 11/15/19      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND


 IN RE                                                 BANKRUPTCY NO. 19-18681
 NATALIE TAO

    DEBTOR



 LAKESIDE NATIONAL, LLC
   MOVANT

 VS.                                                   CHAPTER 13

 NATALIE TAO
 ROBERT S. THOMAS, II, TRUSTEE

    RESPONDENT(S)

                                   AFFIDAVIT OF DEFAULT
       Now comes Lakeside National, LLC through Gerard F. Miles, Jr., and Huesman, Jones and

Miles, and hereby files this affidavit of default and for reasons states:

       Wherefore, by Consent Order entered August 7, 2019, (Docket 15) the automatic stay was

lifted as to the real property known as 873-875 N. Howard Street, Baltimore Maryland. The

creditor agreed to forbear from exercising any rights with regard to the property so long as Debtor,

Natalie Tao, inter alia, paid $5,000 per month on the first of every month, with a five day grace

period; and

       Wherefore, if the debtor failed to make any payments under this agreement, Creditor was

required to mail a notice of default to the Debtor, with copies to counsel for the Debtor; and




                                             Page 1 of 3
                  Case 19-18681       Doc 36      Filed 11/15/19   Page 2 of 3



       Wherefore, if the default was not cured within seven days of this notice being sent, the

agreement by the Debtor to forbear was null and void, and the Creditor was entitled to pursue its

state court remedies; and

       Wherefore, after the November payment had not been received, on November 6, 2019,

notice of default was sent. Exhibit 1; and

       Wherefore, no payment has been received;

       Therefore, Lakeside National, LLC is hereby affirming that the terms of the Consent Order

have not been followed by the Debtor and Lakeside National, LLC is within its rights to pursue

foreclosure and intends to do so.

       I hereby affirm under the penalties of perjury that the contents off the foregoing paper are

true to the best of my knowledge, information and belief.



                                              /s/ Russell Frost
                                              Russell Frost, Managing Member
                                              Lakeside National, LLC




                                              Respectfully Submitted,
                                              Huesman, Jones and Miles, LLC

                                              By: /s/ Gerard F. Miles, Jr.___
                                                 Gerard F. Miles, Jr.
                                                 Federal Bar No. 28199
                                                 Executive Plaza III, Suite 905
                                                 11350 McCormick Road
                                                  Hunt Valley, Maryland 21031
                                                  (443) 541-8507
                                                  Buddy@lawhjm.com
                                                 Attorney for Petitioner Lakeside National, LLC


                                             Page 2 of 3
                 Case 19-18681      Doc 36    Filed 11/15/19   Page 3 of 3



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 15, 2019, a copy of the Affidavit of Default was
served through the CM/ECF system or first class mailed, postage prepaid to:

Via CM/ECF Electronic Notice:
Jeffrey M. Sirody, Counsel for Debtor,    Email: smeyers5@hotmail.com
Robert S. Thomas, II, Trustee             Email: ECF@ch13balt.com


Via First Class Mail, Postage Prepaid:
Natalie A. Tao
877 North Howard Street
Baltimore, Maryland 21201-4605
Debtor




                                         Page 3 of 3
